FILED
                             NOT FOR PUBLICATION                            NOV 02 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DANIEL E. CHAMBERS,                              No. 07-17240

               Plaintiff - Appellant,            D.C. No. CV-05-03308-SI

  v.
                                                 MEMORANDUM *
SANTA CLARA COUNTY; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Northern District of California
                      Susan Illston, District Judge, Presiding

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Daniel E. Chambers appeals pro se from the district court’s summary

judgment in his 42 U.S.C. § 1983 action alleging that defendants violated his

constitutional rights and committed state tort violations in connection with

dependency proceedings. We have jurisdiction under 28 U.S.C. § 1291. We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo. Tamas v. Dep’t of Soc. & Health Servs., 630 F.3d 833, 841 (9th

Cir. 2010). We may affirm on any ground supported by the record, McSherry v.

City of Long Beach, 584 F.3d 1129, 1135 (9th Cir. 2009), cert. denied, 131 S. Ct.

79 (2010), and we affirm.

      The district court properly concluded that defendant Dudley was entitled to

absolute immunity from Chambers’s § 1983 claims concerning the initiation of

child dependency proceedings. See Beltran v. Santa Clara County, 514 F.3d 906,

908 (9th Cir. 2008) (en banc) (per curiam). Further, Chambers failed to raise a

genuine dispute of material fact as to whether Dudley made any misrepresentation

in the dependency petition. See id. Accordingly, summary judgment was proper

on the claims concerning Dudley’s actions in connection with the dependency

proceedings.

      The district court properly granted summary judgment for the social worker

defendants on Chambers’s other § 1983 claims because Chambers failed to raise a

triable dispute as to whether defendants acted “with such deliberate indifference to

the liberty interest that their actions shock the conscience.” Tamas, 630 F.3d at

844 (citation and internal quotation marks omitted).

      Summary judgment was proper for the remaining defendants on Chambers’s

§ 1983 claims arising from the social workers’ conduct because Chambers failed to


                                          2                                   07-17240
raise a triable dispute as to whether the social workers violated his constitutional

rights or whether these remaining defendants acted with deliberate indifference.

See id.; see also Scott v. Henrich, 39 F.3d 912, 916 (9th Cir. 1994) (there is no

municipal liability if there is no underlying constitutional violation).

      The district court properly granted summary judgment on Chambers’s state

law claims because Chambers failed to raise a triable dispute as to whether

defendants were stripped of immunity. See Cal. Gov’t Code §§ 815.2, 820.2, 821.6

(discussing immunities for public employees and entities); see also id. § 820.21

(providing exceptions to immunity for juvenile social workers).

      Chambers’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           3                                    07-17240